Citation Nr: 0420032	
Decision Date: 07/23/04    Archive Date: 08/04/04

DOCKET NO.  96-31 907A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel






INTRODUCTION

The veteran served on active duty from February 1952 to 
January 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1995 RO rating decision 
which determined that new and material evidence had not been 
submitted to reopen a claim for service connection for a back 
disability.  In March 1997, the veteran was scheduled to 
testify at a hearing before the RO, but failed to appear for 
the hearing.  In July 1999, the Board remanded the claim to 
the RO for due process purposes.  In a September 2002 
decision, the Board reopened the claim for service connection 
for a back disability.  The Board also undertook additional 
development of the evidence on the merits of the claim in 
September 2002, and this was followed by a remand to the RO 
in June 2003.


FINDING OF FACT

The veteran's current back disability began many years after 
service and was not caused by any incident of service.


CONCLUSION OF LAW

A chronic back disability was not incurred during active 
service.  38 U.S.C.A. §§ 1110, 1154 (West 2002), 38 C.F.R. §§ 
3.303, 3.304 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from February 
1952 to January 1954.  His service records show that he was 
stationed in Korea during his period of active duty, and was 
awarded the Combat Infantry Badge (CIB).  Service medical 
records show that he was admitted to the infirmary with a 
back strain in May 1953.  It was noted that 4 days were lost 
because of this condition.  His December 1953 separation 
examination is negative for any indication of the existence 
of a chronic back condition.

Private medical records dated in 1978 show the veteran with 
complaints of back pain which radiated down into his lower 
extremities and neck pain which radiated down into his 
shoulders.  Tenderness of the lumbosacral spine and cervico-
scapular muscles was indicated.  Impressions included chronic 
back pain and L5-S1 left radiculopathy.  X-rays of the 
lumbosacral spine from February 1978 showed narrowing of the 
L5-S1 interspace but no other bone or joint pathology.  X-
rays of the cervical spine from May 1978 showed widening of 
the intervertebral foramina and apparent widening of the 
spinal canal on the right at C5-C6 and on the left at C6-C7 
with concave posterior margins of the vertebral bodies.     

In a rating decision dated in October 1978, the RO denied 
service connection for a back injury.  The veteran did not 
appeal this decision.

Private treatment records dated in 1980 show assessments of 
degenerative arthritis, degenerative disc disease and 
encroachment at the C5-C6 and C6-C7 levels, secondary L5-S1 
radiculopathy on the left, and a herniated nucleus pulposus 
at L5-S1.  

Private medical records dated in 1983 note continuing neck, 
upper, and lower back pain.  Spasm of the neck and shoulder 
muscles was indicated, and it was noted that the veteran had 
"doughy", hard, and tender muscles of the neck and back.   

In a letter dated in June 1994, Dr. C. F. Jimenez Torres 
stated that spondylotic lipping was observed at the margins 
of the lower cervical vertebrae with narrowing of the 5th and 
6th disc spaces.  The cervical lordotic curve was reduced, 
indicating muscle spasm.  Mild lipping was also observed at 
the lumbar spine, and the L5-S1 space was narrowed.  The 
cervical and lumbar lordotic curves were also reduced, 
indicating muscle spasm. 

VA outpatient treatment records dated in 1994 show complaints 
of back pain in June 1994, with impressions of chronic low 
backaches and rule out degenerative changes, being indicated.  
In July 1994 the veteran was noted as being mildly improved, 
with cervical spine X-rays showing narrowing at C5-C6 and a 
reduced lordotic curve indicating muscle spasm.  A reduced 
lumbar lordotic curve was also indicated, with narrowing at 
L5-S1.  Chronic low back sprain was assessed.  

In September 1994, the veteran filed his application to 
reopen his claim for service connection for a back 
disability.

In a statement dated in October 1994, the veteran's wife 
stated that her husband worked in communications during the 
Korean War.  She said that he told her in letters that he had 
suffered an accident while working in which he had fallen to 
the ground with a telephone pole that was approximately 20 
feet tall.  She said the pole had fallen on top of him and 
hurt his back upon impact, and he was immediately taken to a 
hospital.  She said this happened in May 1953, and he was 
hospitalized for four days.  She indicated that two or three 
years after the fall he began to have back pain and over time 
the pain had become worse.  

In another statement dated in October 1994, the veteran's 
sister stated that her brother had written to her in May 1953 
and told her that he had been in an accident in which he had 
fallen backwards to the ground while he was attached to a 
pole that he had climbed to remove some telephone wires.  She 
said he had been hospitalized for four or five days.  

In a letter dated in May 1995, Dr. Alfredo A. Bravo stated 
that the veteran had a herniated nucleus pulposus at L5-S1, 
and according to office records had recurrent back problems 
since 1973.  Dr. Bravo stated that the veteran had been 
treated in VA clinics for many years for his back condition, 
and such condition might be related to a back strain/sprain 
he suffered during an accident while in service.

VA outpatient treatment records dated in August 1996 note 
continued complaints of back pain, with an impression of a 
history of back pain.

In August 1996, the veteran filed his substantive appeal of 
the RO's decision.

VA outpatient treatment records dated in June 1998 show the 
veteran complaining of frequent pain in his upper and mid-
back areas.  On examination there was back pain upon 
palpation and limitation of motion of the cervical spine.  He 
indicated that he had experienced chronic back and neck pain 
with periods of exacerbation since 1953, and said his pain 
was mostly in his neck, shoulders, and lower back, and 
occasionally caused him to feel numbness in his lower 
extremities and cramping with prolonged positions.  X-rays 
from June 1998 showed narrowing of the C5-C6 and C6-C7 disc 
spaces, which was associated with osteophyte formation.  
Degenerative joint disease was noted, with no fracture or 
dislocation being seen.  The assessment noted that the 
cervical and lower back pain appeared to be related to 
osteoarthritic changes.  There was no evidence of 
radiculopathy or other symptoms indicating systemic illness 
which could cause cervical and low back pain.  

VA outpatient treatment records dated in April 1999 show 
complaints of continued neck pain, with degenerative disc 
disease of the cervical spine being assessed.

In May 2000, a computed tomography of the lumbar spine 
yielded impressions of L4-L5 posterocentral-right paracentral 
disk herniation, and L5-S1 posterior osteophyte indenting the 
anterior aspect of the thecal sac.  Loss of disk height and a 
vacuum phenomenon were identified at L5-S1.   

Private medical records show X-ray results from September 
2000 which found moderate-sized central disc herniation at 
L4-5.  There were small disc herniations at L5-S1 and to a 
lesser extent at L3-4.  Degenerative disc space disease was 
noted at T12-L1.  The impression was significant disc 
herniations at L4-5 and L5-S1.

An electromyographic (EMG) examination given in May 2001 
showed membrane instability at L5-S1 with innervated muscles 
and related paravertebrals.  The diagnosis was L5-S1 
radiculopathy (bilaterally), which generally affected the L5 
root.

Private medical records show magnetic resonance imaging (MRI) 
results from June 2002 which found narrowing of the C5-C6 
intervertebral space with narrowing of the neural foramina 
bilaterally at this level with central herniated nucleus 
pulposus and secondary narrowing of the neural canal.  The 
remaining disc and vertebral bodies appeared normal, and the 
visualized posterior fossa were unremarkable.  The impression 
was degenerative changes at C5-C6 with central herniated 
nucleus pulposus and secondary central and lateral stenosis 
of the spinal canal at this level.

In an undated medical certification, Dr. Moranna Velez stated 
that the veteran had been experiencing chronic low back and 
neck pain since a fall during service.  It was indicated that 
he had received VA treatment which included analgesics, 
muscle relaxant medications, and physical therapy.  A 
September 2000 MRI of the lumbosacral spine had revealed L4-
L5 and L5-S1 disc herniations as well as degenerative spine 
disease at the T12-L1 level.  A June 2002 MRI of the cervical 
spine showed C5-C6 herniated disc and degenerative changes 
and central and lateral stenosis of the spinal canal at this 
level.  A May 2000 EMG showed bilateral L5-S1 radiculopathies 
and mixed polyneuropathy.  A previous EMG from May 1978 had 
already shown the presence of radiculopathy.  Currently, the 
veteran had continued neck and low back pain which radiated 
to his legs.  Examination revealed marked cervical and 
lumbosacral spasms and limitation of motion.  Dr. Velez noted 
that the veteran had a negative history for back trauma apart 
from his fall during service.  She opined that his current 
cervical and lumbosacral spine herniated discs were caused by 
his fall during service.  

In January 2003, the veteran was given a VA spine 
examination.  He reported that his low back pain had become 
progressively worse over the years since he fell from a 20 
foot height when an electrical pole he was working on fell 
backwards and landed on him during service.  He said that he 
had stiffness and constant sharp back pain which was 
associated with occasional left lower extremity numbness and 
an occasional giving way of his left knee.  He stated that he 
did not use an assistive device to walk, but fell 
occasionally.  Following physical examination, diagnoses were 
lumbar myositis, L5-S1 bilateral radiculopathy by EMG, and 
L5-S1 and L4-L5 herniated nucleus pulposus by MRI.  The 
examiner noted that the claims folder and service medical 
records were reviewed.  There was evidence of the veteran 
being hospitalized for five days due to back strain during 
service, but no evidence of treatment for a back disorder 
during the time period immediately following service.  The 
examiner opined that due to the lack of medical evidence 
regarding a chronic back condition during service and in the 
years after release from service, it was unlikely that the 
veteran's current low back condition was related to military 
service.  

VA outpatient treatment records dated in 2003 show continued 
complaints of cervical and low back pain with an assessment 
of cervical degenerative joint disease and symptomatic 
degenerative disc disease.

II.  Analysis

A.  VCAA

Initially, the Board observes that VA has a duty to assist in 
the development of facts pertinent to the veteran's claim.  
On November 9, 2000, the Veterans Claims Assistance Act of 
2000, 114 Stat. 2096 (2000) (VCAA), now codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), went into effect.  VA has promulgated revised 
regulations to implement these changes in the law.  38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)(2002).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and  inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The appellant was 
notified of the information necessary to substantiate his 
claim and which information and evidence he was to provide to 
VA and which information and evidence VA would attempt to 
obtain on his behalf by means of the discussion in a letter 
dated in May 2002, as well as in supplemental statements of 
the case issued in May 2002, August 2003, October 2003, and 
March 2004.  (In this regard, while the timing of the notice 
did not, in a strict sense, comport to the holding in 
Pelegrini v. Principi, U.S. Vet. App., No-01-944, June 24, 
2004, [i.e., that it be given prior to the adverse 
adjudication], as the Pelegrini decision also held, where, as 
here, the adverse decision pre-dated the enactment of the 
VCAA, there is no nullification of the RO's action based only 
the timing of the notice.  There simply must be content 
complying notice and proper subsequent VA process.  This 
occurred here.) 

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c),(d).  
The duty to assist also includes obtaining records of 
relevant treatment at VA facilities, and any other relevant 
records held by any Federal department or agency identified 
by the appellant.  If VA is unable to obtain records 
identified by the appellant, VA must notify him of the 
identity of the records that were not obtained, explain the 
efforts taken to obtain the records, and describe any further 
action to be taken.

The Board finds that VA has met its duty to assist the 
appellant in the development of his claim under the VCAA.  
Relevant medical records have been obtained and a VA 
examination was provided in January 2003.

The Board finds that the notice and duty to assist provisions 
of the law have been satisfied.  See 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  

B.  Service connection for a back disability

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

In the case of any veteran who engaged in combat with the 
enemy in active service, the VA shall accept as sufficient 
proof of service-connection of any disease or injury alleged 
to have been incurred in or aggravated by such service, 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
veteran.  Service-connection of such injury or disease may be 
rebutted by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b); see also 38 C.F.R. § 3.304(d).

The combat provisions of 38 U.S.C.A. § 1154(b) do not create 
a statutory presumption that a combat veteran's claimed 
disability is service-connected, but it is an evidentiary 
mechanism which lightens the burden of a veteran who seeks 
service connection based on disability alleged to be related 
to combat.  If a combat veteran presents satisfactory lay or 
other evidence of service incurrence or aggravation of a 
disease or injury, which is consistent with the circumstances 
or hardships of his service, then an evidentiary presumption 
of service connection arises and the burden shifts to the 
government to disprove service incurrence or aggravation by 
clear and convincing evidence.  In determining if there is 
such clear and convincing evidence, all evidence should be 
considered including availability of medical records, the 
nature and course of a disease or disability, the amount of 
time that has elapsed since service before there is a 
complaint of the condition, and any other relevant factors.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); Collette v. 
Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).

During his active duty in the Army, the veteran served in 
Korea, and was awarded various decorations including the 
Combat Infantry Badge.  The Board finds that the veteran is a 
combat veteran, and consideration will be given to the 
provisions of 38 U.S.C.A. § 1154.

The veteran's service medical records show that he was 
hospitalized with back strain for a period of four days in 
May 1953.  He asserts that this hospitalization resulted 
after he fell from a height of approximately 20 feet when a 
pole he was working on fell backwards onto him.  He maintains 
that his back was injured at this time and that he has a 
chronic back disability as a result.  His separation 
examination from December 1953 is negative for any indication 
of a chronic back disability.  

Post-service treatment records are negative for complaints of 
a back condition until 1978, over 20 years after service, and 
the medical records since then refer to such back problems as 
degenerative disc disease and degenerative joint disease, 
herniated nucleus pulposus, myositis, and central and lateral 
stenosis of the spinal canal.  
Regarding the etiology of the veteran's current back 
disability, a private medical opinion suggests that his back 
disability was caused by his fall during service, based in 
part on the absence of any other trauma to the back.  The VA 
examiner found that it was unlikely that his back disability 
was related to service, based on the absence of medical 
evidence showing a chronic back disability during service and 
in the years immediately following service.  In considering 
these opinions, the Board finds the opinion submitted by the 
VA examiner to have more probative value, as this opinion is 
based on a review of the claims folder and service medical 
records, and the medical rationale supporting it is 
consistent with the evidence in the claims folder which shows 
that the veteran did not seek treatment for a back condition 
until more than 20 years after service.  Such evidence tends 
to suggest that the injury during service was acute and 
transitory, and resolved without chronic residuals.

Regarding the application of 38 U.S.C.A. § 1154, the Board 
finds that such provision is not applicable in this case, as 
there is medical evidence establishing that the veteran 
received an injury to his back during service, and there is 
no allegation that such injury is a combat-related injury.

While the veteran has asserted that his current back 
disability is the result of his military service, he is a 
layman, and as such has no competence to give a medical 
opinion on diagnosis or etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  

The weight of the credible evidence demonstrates that the 
current back disability began many years after the veteran's 
active duty and was not caused by any incident of service.  
The condition was not incurred in or aggravated by service.  
As the preponderance of the evidence is against the claim for 
service connection for a back disability, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990). 




ORDER

Service connection for a back disability is denied.



                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



